Peck, J.,
delivered the opinion of the court:
David G. Mallory represents that he is one of the persons generally known and designated as “ the police of the Capitol,” but who are by the laws authorizing their appointment designated as “ the assistants of the Commissioner of Public Buildings,” by which officer this claimant was appointed, whereby he became an employé in the office of said Commissioner. That his regular salary, as fixed by law, is $1,584 per annum, which has been regularly paid to him. Claimant insists that he is entitled to the benefit of the joint resolution of Congress, approved the 28th day of February, 1866, which allows 20 per centum as additional compensation to the persons therein referred to.
The police at the Capitol have been recognized by law as being among those who were in service under the Commissioner of Public Buildings. (Brightley’s Digest, vol. 1, p. 802 and 803.) An appropriation of 20 per centum as an additional compensation was made to the pay of the police at the Capitol by act of 22d April, 1854, 10th vol. Stat. at Large, p. 276.
Under regulations made by the presiding officers of the Senate and House of Bepresentatives, as authorized by law, the police were to be under the control of the Commissioner of Public Buildings. As we have construed the joint resolution of the 28th day of February, 1866, *260in the ease of James Stone, we think this claimant is fairly within its benefits. He is either an officer or employé, and in either case he is clearly within the purview of the resolution.
Judgment is ordered in favor of claimant for the sum of $225 6S.